Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received 7/30/2021 has been entered and made of record.
In view of the amendment to the claims, the amendment to Claims 1, 11, 14, 16, 18, and 19 are acknowledged. 
The amendment of Claims 1, 11, 14, 16, 18, and 19 overcomes the objection to 1, 11, 14, 16, 18, and 19 made in the previous office action. The objections to Claims 8, 10 and 12 are withdrawn.
Claims 1-20 are now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 5, 11, 14, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bresch, et al., US PG Pub. No. 20190139237 (henceforth referred to as Bresch).

Regarding Claim 1, Bresch teaches a method, comprising: 
inputting a first image [Bresch, (para. 0077), “medical image”] and a second image [(para. 0077), “medical atlas”] into a fully convolutional network [(para.0077 ), Reinforcement Learning (RL) Algorithm, Machine Learning and Deep Convolutional Neural Network Model, wherein (para. 0071) the RL algorithm is a “reward function quantifying a degree of match between the medical atlas and the medical image”, Machine Learning is used to (para. 0077), “learn a set of extracted features”, and Deep Convolutional Neural Network Model is used to (para. 0077), “generate a state space representation”]; 
determining an updated fully convolutional network by optimizing a similarity metric associated with spatially transforming the first image to match the second image [(para. 0087), “reward function, e.g. the energy of the difference image between medical image and thus-far registered medical atlas”. (para. 0088), the reward function rewards the minimization of the energy of the difference image, which is broadly interpreted as an optimization process], wherein the similarity metric is a measure of similarity [(para. 0092), “a reward function quantifying a degree of match between the medical atlas and the medical image”] between at least the spatially transformed first image [(para. 0022), “transformed medical atlas”] and the second image [(para. 0022), “medical image”], and wherein one or more values of the fully convolutional network are adjusted to optimize the similarity metric [(para. 0085), “the agent may solve a Markov Decision Process (MDP) by finding an optimal sequence of steps that will take the system to a desired state”]; and 
registering one or more of the first image or the second image based on the updated fully convolutional network. [(para. 0092), “atlas registration comprising matching a medical atlas to a medical image” wherein the medical image (para. 0020) may come from MRI, PT, CT, etc.]

Regarding Claim 2, Bresch teaches the method of claim 1, wherein the fully convolutional network is configured to apply a displacement field for registering the first image and the second image [Bresch, (para. 0022), “the medical atlas 300 and accompanying image model 310 are used in as far as they have been transformed by a parameter set P of the model (labeled "ATLAS(P)"), which may represent the thus-far applied transformation actions”] on one or more of a voxel-by-voxel or a pixel-by-pixel basis. [(para. 0022), “the reward function may be a sum of absolute differences (SAD) between pixel values of the medical image and the transformed medical atlas”]

Regarding Claim 5, Bresch teaches the method of claim 1, wherein the first image represents a first object of interest [Bresch, (Fig. 4), the human vocal tract in the “image”] and the second image represents a second object of interest [(Fig. 4), the human vocal tract in the “atlas”].

Regarding Claim 11, Bresch teaches the method of claim 1, wherein the fully convolutional network is not trained with training data before inputting the first image and the [Bresch, (para. 0086), “Initially, the Deep Neural Network may be randomly initialized or it may already be pre-trained from previous image registrations”. The limitation ‘not trained’ is broadly interpreted as ‘randomly initialized’].

Regarding Claim 14, Bresch teaches a system, comprising: 
a scanning device configured to generate a first image of an object of interest [Bresch, (para. 0073), “The system may be embodied as, or in, an … imaging apparatus.”]; and 
a computing device [Bresch, (para. 0073), “computer”] configured to: 
receive the first image [Bresch, (para. 0077), “medical image”]; 
inputting a first image [Bresch, (para. 0077), “medical image”] and a second image [(para. 0077), “medical atlas”] into a fully convolutional network [(para.0077 ), Reinforcement Learning (RL) Algorithm, Machine Learning and Deep Convolutional Neural Network Model, wherein (para. 0071) the RL algorithm is a “reward function quantifying a degree of match between the medical atlas and the medical image”, Machine Learning is used to (para. 0077), “learn a set of extracted features”, and Deep Convolutional Neural Network Model is used to (para. 0077), “generate a state space representation”]; 
The remaining limitations do not read or further define over the limitations of claim 1, above. Therefore, claim 14 is rejected for the same reasons as set forth in claim 1, above.

Regarding Claim 16, Bresch teaches the system of claim 14. The remaining limitations do not read or further define over the limitations of claim 11, above. Therefore, claim 16 is rejected for the same reasons as set forth in claim 11, above.

Regarding Claim 18, Bresch teaches a device, comprising:
one or more processors [Bresch, (para. 0073), “processor”]; and
memory [Bresch, (para. 0073), “memory”] storing instructions [Bresch, (para. 0091), “software”] that, when executed by the one or more processors, cause the device to perform limitations that do not read or further define over the limitations of claim 1, above. Therefore, claim 18 is rejected for the same reasons as set forth in claim 1, above.

Regarding Claim 19, Bresch teaches the device of claim 18. The remaining limitations do not read or further define over the limitations of claim 11, above. Therefore, claim 19 is rejected for the same reasons as set forth in claim 11, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bresch, et al., US PG Pub. No. 20190139237 (henceforth referred to as Bresch) in view of Shah, et al., US Pat. No. 10699163 (henceforth referred to as Shah).

Regarding Claim 3, Bresch teaches the method of claim 1. 
Bresch does not expressly disclose: 
wherein the first image is based on a first imaging modality and the second image is based on a second imaging modality different than the first imaging modality.
However, Shah teaches:
… wherein the first image is based on a first imaging modality [Shah, (Col. 1, Line 45), “A first image of a structure (e.g., tissue) may be captured by a first imaging modality“] and the second image is based on a second imaging modality different than the first imaging modality [Shah, (Col. 1, Line 45), “A second image of the same structure may be captured by a second imaging modality“. Figs 2, 3, and 4 shows that the second modality is different from the first].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shah into the system or method of Bresch since different modalities may contain different information about a particular object and overlaying images taken with different modalities may possibly reveal information that are not apparent from each modality alone.

Regarding Claim 4, Bresch teaches the method of claim 1.
Bresch does not expressly disclose: 
wherein the first image comprises a magnetic resonance imaging (MRI) scan image and the second image comprises a computed tomography (CT) scan image.
However, Shah teaches:
… wherein the first image comprises a magnetic resonance imaging (MRI) scan image and the second image comprises a computed tomography (CT) scan image. [Shah, (Col. 1, Line 45), “A first image of a structure (e.g., tissue) may be captured by a first imaging modality and a second image of the same structure may be captured by a second imaging modality“. Figs 2, 3, and 4 shows that the first modality is different from the first. (Col. 4, line 15), “… the two imaging modalities may comprise two different imaging technologies which employ different hardware (e.g., MRI and CT)”]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shah into the system or method of Bresch so that a patient may get much of the benefit of a CT scan, without getting exposed to the higher x-ray dose of the CT scan since the scan result is used to 

Regarding Claim 15, Bresch teaches the system of claim 14. The remaining limitations do not read or further define over the limitations of claim 3, above. Therefore, claim 15 is rejected for the same reasons as set forth in claim 3, above.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bresch, et al., US PG Pub. No. 20190139237 (henceforth referred to as Bresch) in view of Oh, et al., US PG Pub No. 20160174945 (henceforth referred to as Oh).

Regarding Claim 6, Bresch teaches the method of claim 5.
Bresch does not expressly disclose:
wherein the first object of interest is associated with a first patient and the second object of interest is associated with a second patient.
However, Oh teaches:
… wherein the first object of interest is associated with a first patient and the second object of interest is associated with a second patient. [Oh, (para. 0123 and Fig. 11A) teaches a reconstructing and resampling of the images acquired in each of the respiratory phases ... extracted from the 4D MRI images ... taken from first patient ... and second patient ... to Nth patient ..., the correspondence between the organs in a patient may be acquired].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Oh into the modified system or method of Bresch in order to [Oh, (para. 0119)] precisely perform image registration between the first image and the second image while capturing rhythmic movement (i.e. such as during respiration, where the transformation may be generated according to each respiratory phase). The first patient and second patient refers to the same target patient. In a case of different modalities, the first patient may refer to the patient for modality 1 while the second patient may refer to the patient for modality 2. Likewise, the first patient and second patient may refer to the same target patient.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bresch, et al., US PG Pub. No. 20190139237 (henceforth referred to as Bresch) in view of Taerum, et al., US PG Pub No. 20200085382 (henceforth referred to as Taerum).

Regarding Claim 7, Bresch teaches the method of claim 1.
Bresch does not expressly disclose:
wherein the first image represents a first object of interest associated with a first time and the second image represents the first object of interest associated with a second time different than the first time.
However, Taerum teaches:
… wherein the first image represents a first object of interest associated with a first time and the second image represents the first object of interest associated with a second time [Taerum, (para. 0035), "A machine learning system ... receives two sets of image data representative of the same anatomical structure; The two sets of image data may be from the same patient and may have been acquired at different times"]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Taerum into the system or method of Bresch in order to perform the registration process using at least one previously recorded medical images (i.e. to review medical history).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bresch, et al., US PG Pub. No. 20190139237 (henceforth referred to as Bresch) in view of Parthasarathy, et al., US PG Pub No. 20150016728 henceforth referred to as Parthasarathy).

Regarding Claim 8, Bresch teaches the method of claim 1, wherein registering one or more of first image or the second image based on the updated fully convolutional network comprises spatially transforming the first image //to at least partially match the second image// [Bresch, (para 0086), “the RLA may be enabled to execute actions which deform the medical atlas, and to make decisions (e.g., by solving the Bellman equation) on how to transform the medical atlas based on the current reward information and based on "Q" information which may be generated by a Deep Neural Network”].
Bresch does not expressly disclose:

However, Parthasarathy teaches:
\\wherein registering one or more of first image or the second image based on the updated fully convolutional network comprises spatially transforming the first image\\ to at least partially match the second image. [Parthasarathy, (para. 0032), teaches an embodiment such that “it is evaluated whether whole volume registration is superior to partial registration. In partial registration, only a portion of the image volume will be registered correctly, while the rest may or may not be”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Parthasarathy into the system or method of Bresch because in certain cases, partial registration may be superior to whole volume registration. In such cases, partial registration may make sense over full registration.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bresch, et al., US PG Pub. No. 20190139237 (henceforth referred to as Bresch) in view of Piat, et. al., US Pat. No. 10818019 (henceforth referred to as Piat).

Regarding Claim 9, Bresch teaches the method of claim 1.
Bresch does not expressly disclose:

However, Piat teaches:
wherein the one or more values of the fully convolutional network comprise one or more of a kernel size or a stride of one or more layers of the fully convolutional network. [Piat, (Col. 10, Line 15 and Table 1), shows the “configurations for the encoder/decoder CNNs and their equivalent FCNs ... Parameters for the convolutional layers are written as m x n x f, where n x m is the convolutional kernel size, and f is the number of feature maps, sk indicates that the layer has a stride of k, and dk indicates that the filter kernel is dilated k times”].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Piat into the system or method of Bresch in order to (Piat, col. 6 line 15) enable a training strategy that significantly reduces the DoFs of the registration environment, and as a result, training efficiency is improved by one order of magnitude as compared to a CNN-based training method.

Regarding Claim 10, Bresch teaches the method of claim 1.
Bresch does not expressly disclose:
wherein the fully convolutional network comprises a plurality of layers applying operations to one or more of the first image or the second image, and wherein the plurality of layers comprises one or more of a convolution layer, a deconvolution layer, a pooling layer, a normalization layer, an activation layer, or a multi-output regression layer.
However, Piat teaches:
[Piat, (Col. 9, Line 30 and Fig. 4), discusses an exemplary single agent DNN that is trained to learn 2D/3D registration policy that includes convolutional neural network (CNN) encoders and a neural network (NN) decoder. (Col. 9, Line 50) Table 1 shows a detailed layer configuration of the encoder] 
and wherein the plurality of layers comprises one or more of a convolution layer, a deconvolution layer, a pooling layer, a normalization layer, an activation layer, or a multi-output regression layer. [Piat, (Col. 10, Line 15 and Table 1), shows the “configurations for the encoder/decoder CNNs and their equivalent FCNs ... Parameters for the convolutional layers are written as m x n x f, where n x m is the convolutional kernel size, and f is the number of feature maps, sk indicates that the layer has a stride of k, and dk indicates that the filter kernel is dilated k times”].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Piat into the system or method of Bresch in order to (Piat, col. 6 line 15) enable a training strategy that significantly reduces the DoFs of the registration environment, and as a result, training efficiency is improved by one order of magnitude as compared to a CNN-based training method.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bresch, et al., US PG Pub. No. 20190139237 (henceforth referred to as Bresch) in view of Johnson, et al., US Pat. No. 10935773 (henceforth referred to as Johnson).

Regarding Claim 12, Bresch teaches the method of claim 1. 
Bresch does not expressly disclose:
further comprising: determining a further updated fully convolutional network by further optimizing the similarity metric based on matching a third image to one or more of the first image, the second image, or a fourth image.
However, Johnson teaches:
further comprising: determining a further updated fully convolutional network by further optimizing the similarity metric based on matching a third image to one or more of the first image, the second image, or a fourth image. [Johnson, (Col 41, line 42) Embodiment 16 teaches a device that can receive a second pair of images (i.e. third image and fourth image) that are not registered with each other. The second pair of images are then registered together using the statistical model based on the registration results of a first pair of images. (Col 11, line 55) Furthermore, the performance of the statistical model can be improved with feedback from the results upon validation. The iterative training procedure between pairs of labeled and unlabeled images may be fully appreciated from Col. 15, Line 37 to Line 49 as well as in Fig. 3A.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Johnson into the system or method of Bresch in order to improve feedback from the results of subsequent image input.

Claims 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bresch, et al., US PG Pub. No. 20190139237 (henceforth referred to as Bresch) in view of Ji, et al., US PG Pub No. 20160358314 (henceforth referred to as Ji).

Regarding Claim 13, Bresch teaches the method of claim 1.
Bresch does not expressly disclose:
wherein determining the updated fully convolutional network by optimizing the similarity metric associated with spatially transforming the first image to match the second image comprises using a self-supervision process in which a processor uses an algorithm to adjust the one or more values of the fully convolutional network until a value of the similarity metric reaches a threshold value.
	However, Ji teaches:
wherein determining the updated fully convolutional network by optimizing the similarity metric associated with spatially transforming the first image to match the second image comprises using a self-supervision process in which a processor uses an algorithm to adjust the one or more values of the fully convolutional network until a value of the similarity metric reaches a threshold value. [Ji, (Abstract) teaches a method that includes performing image registration to align series of images with the reference image. (para. 0011) The learning process may include unsupervised K-means of learning. It also evaluates the series of aligned images for a subset of pixel locations that exhibit high cross-frame variation may include determining a deviation of pixels aligned at each location, and comparing the result to a threshold; the deviation may include a mean square distance to the median of one or more pixel channels. The ‘similarity metric’ may be broadly interpreted as the mean square distance to median.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ji into the system or method of Bresch in order to [Ji, (para. 0065)] substantially reduce noise and exclude motion biases at the subset of pixel locations.

Regarding Claim 17, Bresch teaches the system of claim 14, wherein the computing device is configured to perform limitations that do not read or further define over the limitations of claim 13, above. Therefore, claim 17 is rejected for the same reasons as set forth in claim 13, above.

Regarding Claim 20, Bresch teaches the device of claim 18, wherein the instructions cause the device to perform limitations that do not read or further define over the limitations of claim 13, above. Therefore, claim 20 is rejected for the same reasons as set forth in claim 13, above.

Response to Arguments/Remarks
Applicant's arguments filed on 7/30/2021 with respect to Claims 1-20 have been considered but are moot in view of the new ground(s) of rejection herein above, necessitated by the amendment.
The amended claim 1, claim 14 and claim 18 added the limitation “wherein the similarity metric is a measure of similarity between at least the spatially transformed first image and the second image, and wherein one or more values of the fully convolutional network are adjusted to optimize the similarity metric”, thus changing the scope of independent claim 1, claim 14 and claim 18. Therefore, claim 1, claim 14 and claim 18 is now rejected by Bresch, et al., US PG Pub. No. 20190139237, as clearly discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Silva, et al. (T De Silva et al 2016 Phys. Med. Biol. 61 3009) investigates image similarity metrics in 3D–2D registration offering improved robustness against mismatch. The study evaluated four gradient-based image similarity metrics: (gradient information (GI), gradient correlation (GC), gradient information with linear scaling (GS), and gradient orientation (GO)) with a multi-start optimization strategy for registration accuracy.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                                                                                                                                                                        

	/KIM Y VU/             Supervisory Patent Examiner, Art Unit 2666